Case 1:19-cv-05334-MKB-ST Document 17 Filed 09/11/20 Page 1 of 3 PageID #: 216




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
WEST COAST 2014-7, LLC,

                                    Plaintiff,                    ORDER
                                                                  19-CV-5334 (MKB) (ST)
                           v.

GEORGE COLLIARD, JR., LASHAWNA
WORTHAM A/K/A/ LASHAWNA L.
COLLIARD, and NEW YORK CITY PARKING
VIOLATIONS BUREAU,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff West Coast 2014-7, LLC commenced the above-captioned action on September

19, 2019, against Defendants George Colliard, Jr. (“Colliard”), Lashawna Wortham also known

as Lashawna L. Colliard (“Wortham”), and the New York City Parking Violations Bureau, to

foreclose on a mortgage encumbering a property located at 115-44 Marsden Street, Jamaica,

New York 11434 (the “Property”) pursuant to the New York Real Property Actions and

Proceedings Law § 1301 et seq. (Compl., Docket Entry No. 1.) On November 25, 2019,

Plaintiff moved for a default judgment of foreclosure and sale, and “requested that the Court

appoint a Referee to sell the mortgage premises and . . . ascertain and compute the amount due to

Plaintiff for principal and interest.” (Pl. Mot for Default J. (“Pl. Mot.”), Docket Entry No. 13; Pl.

Mem. in Supp. of Pl. Mot., Docket Entry No. 13-2.)

         For the reasons explained below, the Court grants Plaintiff’s motion for a default

judgment against all Defendants and awards damages.
Case 1:19-cv-05334-MKB-ST Document 17 Filed 09/11/20 Page 2 of 3 PageID #: 217




   I.    Background

         By Order dated December 3, 2019, the Court referred the motion for a default judgment

to Magistrate Judge Steven Tiscione for a report and recommendation. (Order dated Dec. 3,

2019.)

         By report and recommendation dated August 17, 2020, Judge Tiscione recommended that

the Court grant Plaintiff’s motion for a judgment of foreclosure and sale as to all Defendants (the

“R&R”). (R&R 11, Docket Entry No. 15.) Judge Tiscione also recommended that the Court

award Plaintiff a judgment of foreclosure and sale against Colliard and Wortham in the amount

of $144,396.95, under the supervision of a referee to be appointed by the Court. (Id.)

         No party has objected to the R&R and the time for doing so has passed.

  II. Discussion

         A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to

timely object to a magistrate’s report and recommendation operates as a waiver of further

judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.

2015) (quoting Mario v. P&C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)); see also

Almonte v. Suffolk Cty., 531 F. App’x 107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to

object to any purported error or omission in a magistrate judge’s report waives further judicial

review of the point.” (quoting Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Sepe v. N.Y.

State Ins. Fund, 466 F. App’x 49, 50 (2d Cir. 2012) (quoting United States v. Male Juvenile, 121

F.3d 34, 38 (2d Cir. 1997)); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis, Brittingham,

Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate review of a



                                                 2
Case 1:19-cv-05334-MKB-ST Document 17 Filed 09/11/20 Page 3 of 3 PageID #: 218




decision in a magistrate judge’s [r]eport and [r]ecommendation if the party fails to file timely

objections designating the particular issue.”).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

pursuant to 28 U.S.C. § 636(b)(1).

  III. Conclusion

       For the reasons set forth above, the Court grants Plaintiff’s motion for a default judgment

and awards Plaintiff a Judgement of Foreclosure and Sale for the Property, along with damages

against George Colliard, Jr. and Lashawna Wortham also known as Lashawna L. Colliard in the

amount of $144,396.95, under the supervision of Susan Ellen Rizos, Esq., appointed as referee to

conduct the sale of the Property.

Dated: September 11, 2020
       Brooklyn, New York

                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                  3
